Title: To John Adams from Capt. Thomas Thompson, 16 August 1797
From: Thompson, Capt. Thomas
To: Adams, John


To his Exelly. John Adams Esq President of the United States
Sir—
Ports Agust 16th 1797

Presuming it may be satisfactory to you; I do myself the honor to inform you of the forwardness and present State of the Algrine Frigate. Every exertion on my part has been made to get her ready in good season—She is now every way Compleate; with Ballast and water on board ready to bind sails, and receive her Crew & Stores. But must unavoidably be delay’d on acct. of Cannon; of which I have not any information. Every thing else is furnishd; or Purchased here.—
Your most obed Hble Sert

Tho: Thompson. Superintendent